I agree to the conclusion reached by my Associate, MR. JUSTICE DAVIS, but I think that the statement of the case should be amended to conform more strictly to the record. I think the statement should affirmatively show that the order of August 5, 1929, dismissing the bill to foreclose the mortgage expressly found the equities to be with Leslie W. and Blanche W. Weedon and that they were entitled to the relief prayed for in their answer; that on September 4, 1929, the Weedons petitioned the court for an order permitting them to withdraw the sum of $445.40, which during the progress of the cause had been deposited by them in court subject to its order. On that day the court ordered the money to be paid over to the Weedons. The money was received by Mr. Holland, as attorney for the Weedons and he paid it over to them.
On September 16th, twelve days after this transaction, the complainant appealed to the Supreme Court from the order of dismissal. That appeal on October 30, 1929, was dismissed. Then on November 2, 1929, another appeal was taken and the decree of dismissal was reversed, as stated in the opinion.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur. *Page 450